Citation Nr: 0309113	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  01-06 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease, lumbar spine, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for 
chondromalacia, left patella, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an effective date prior to April 6, 1999, 
for a compensable evaluation for degenerative disc disease, 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to August 
1993.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2000 rating 
decision of the Department of Veterans Affairs (VA), Little 
Rock, Arkansas, regional office (RO).  

In March 2003, the veteran testified before the undersigned 
at a hearing in Washington, D.C..  At the hearing, he 
presented testimony on the issue of whether there was clear 
and unmistakable error in a May 1994 rating decision.  That 
issue was denied by a rating decision dated in September 
2001, and no notice of disagreement is of record.  
Accordingly, as it appears the veteran may be attempting to 
reopen that issue, it is referred to the RO for initial 
consideration.


REMAND

The most recent VA outpatient treatment records of the 
veteran of record are dated in January 2001.  The veteran 
testified that he has received treatment for his back and 
knee disabilities at the John L. McClellan Memorial Veterans 
Hospital in Little Rock since that time.  Those records 
should be obtained.

Additionally, the Board notes that a VA examination of the 
veteran's back was conducted in February 2003.  The RO has 
not provided a Supplemental Statement of the Case (SSOC) 
addressing that examination.

The most recent VA examination of the veteran's left knee was 
conducted in May 2001.  At the March 2003 hearing before the 
undersigned, he testified that his left knee disability has 
worsened since that time.  Thus, a VA orthopedic examination 
of the left knee should be conducted.

The veteran has reported that he was treated at the Brockton 
Orthopedic Clinic in Brockton, Massachusetts, in early 1994.  
He testified that the clinic is no longer in business.  At 
the hearing, the veteran stated that he had obtained phone 
numbers that he thought he might be able to use to find the 
records, but he had been unsuccessful.  The RO should 
nevertheless attempt to ascertain where the records of the 
veteran's treatment in 1994 from the Brockton Orthopedic 
Clinic have been stored, and obtain them if possible.

Finally, the Board notes that new regulations with respect to 
rating intervertebral disc syndrome became effective 
September 23, 2002, and were published in the Federal 
Register on August 22, 2002 (67 Fed. Reg. 54345-54349).  In 
order to ensure due process of the veteran's claim, the RO 
must have an opportunity to review the veteran's claim for an 
increased evaluation for degenerative disc disease of the 
lumbar spine under the new regulations.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 
38 C.F.R. § 3.159).

2.  The RO should obtain copies of all VA 
outpatient treatment records of the 
veteran since January 2001 from the John 
L. McClellan Memorial Veterans Hospital 
in Little Rock, Arkansas.  Those records 
should be associated with the claims 
folder.

3.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of any 
left knee pathology.  The examination 
report should contain detailed accounts 
of all manifestations of joint pathology 
found to be present.  All necessary 
tests, including X-ray studies of the 
knee, should be conducted and the 
examiner should review the results of the 
testing prior to completion of the 
report.  Special attention should be 
given to the presence or absence of pain, 
any limitation of motion, instability and 
weakness.  The examination report should 
include descriptions of the effect, if 
any, of the veteran's pain on the 
function and movement of the left knee.  
The report of examination should include 
a complete rationale for the conclusions 
reached.

4.  The RO should make reasonable 
attempts to ascertain where the records 
of the veteran's treatment in 1994 from 
the Brockton Orthopedic Clinic in 
Brockton, Massachusetts may have been 
stored, and obtain them if possible.  Any 
records obtained should be associated 
with the claims folder.

5.  Following the above, the RO should 
readjudicate the claim for an increased 
evaluation for degenerative disc disease 
of the lumbar spine with reference to the 
regulation promulgated effective 
September 23, 2002, with respect to 
rating intervertebral disc syndrome under 
Diagnostic Code 5293.

6.  Thereafter, if the claims on appeal 
remain denied, the veteran should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the veteran's claim for additional VA 
benefits, to include a summary of the 
evidence reviewed and a discussion of all 
pertinent regulations, including the 
report of the February 2003 VA 
examination and the Veterans Claims 
Assistance Act of 2000.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




